Citation Nr: 0814580	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  05-33 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to August 
1962.  

This case initially comes before the Board of Veterans' 
Appeals (Board) on appeal of a March 2005 rating decision 
rendered by the Houston, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  Bilateral hearing loss disability did not manifest in 
service.  

2.  Bilateral hearing loss disability is not attributable to 
service.

3.  Tinnitus was not present in service. 

4.  Tinnitus is not attributable to any incident of service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by service and an organic disease of the nervous 
system may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §1131 (West 2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in January 2005.  Although letter provided adequate 
notice with respect to the evidence necessary to establish 
entitlement to service connection, it did not provide notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  See 
Dingess, supra.  However, the veteran was subsequently 
provided notice pertaining to these latter two elements by 
letter dated in March 2006, prior to the issuance of a 
supplemental statement of the case (SSOC).  Although the 
veteran received inadequate preadjudicatory notice, and that 
error is presumed prejudicial, the record reflects that he 
was provided with a meaningful opportunity such that the 
preadjudicatory notice error did not affect the essential 
fairness of the adjudication now on appeal. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In connection with the current appeal, appropriate 
examinations have been conducted, and available service and 
post service records have been obtained.  The veteran has not 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Accordingly, the Board will address the merits of the claim.  

        Legal Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2007).  Service connection for an organic disease of 
the nervous system, including sensorineural hearing loss, may 
be granted if manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2007).  

The threshold for normal hearing is from 0 to 20 decibels.  
Hensly v. Brown, 5 Vet. App. 155, 157 (1993).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).  

The regulations provide that, in considering claims of 
veterans who engaged in combat during campaigns or 
expeditions, satisfactory lay or other evidence of incurrence 
or aggravation in such combat of an injury or disease, if 
consistent with the circumstances, conditions or hardships of 
such service, will be accepted as sufficient proof of service 
connection, even when there is no record of incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002).  However, 
section 1154(b) does not create a statutory presumption that 
a combat veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service. Id.  

Analysis 

Initially, the Board notes that the records do not show that 
the veteran engaged in combat with the enemy.  The veteran's 
service personnel records do not show that he received any 
citations or awards for participation in combat with the 
enemy.  See 38 C.F.R. § 3.304(f).  Also, nothing in the 
veteran's statements establish that he participated in 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154 
(West 2002) are not applicable.  

The veteran is seeking service connection for bilateral 
hearing loss and tinnitus disabilities.  The veteran has 
alleged that his hearing loss and tinnitus are a consequence 
of service.  Specifically, the veteran claims that his 
exposure to guns and explosives during service caused his 
conditions.  Having reviewed the evidence pertaining to the 
veteran's claim, the Board concludes that service connection 
for bilateral hearing loss and tinnitus are not warranted.  

The veteran's service medical records are negative for any 
complaints, findings or diagnosis of tinnitus.  In January 
1960 and January 1961, acuity was 15/15 in each ear. 

On evaluation in September 1961, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
X
20
LEFT
15
15
15
X
30

On the separation evaluation in June 1962, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
X
25
LEFT
0
5
5
X
25

The veteran was  afforded a VA compensation and pension 
examination in February 2005.  During this examination, he 
reported a history of bilateral hearing loss..  The veteran 
reported noise exposure from gun fire and from armored 
personnel carriers while in service.  It was reported that 
following service the veteran worked as a teacher and high 
school counselor, and that he was a member of the National 
Guard and was exposed to noise during that time.  The 
evaluation showed pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
30
70
70
LEFT
5
10
20
65
65

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 percent in the left ear.

During the examination, the veteran reported having tinnitus 
for many years.  The veteran also reported that he could not 
relate the onset of the tinnitus to any specific event.  
Bilateral tinnitus was noted.  The examiner also noted that 
the veteran's hearing was normal through 1000 Hertz in the 
right ear with mild to severe sensorineural loss of 
sensitivity from 2000 to 4000 Hertz.  Regarding the left ear, 
the veteran's hearing was normal through 2000 Hertz with 
moderately severe sensorineural loss of sensitivity from 3000 
to 4000 Hertz.  After review of the veteran's claims file, 
the examiner opined that the veteran's hearing loss and 
tinnitus are not at least likely as not related to military 
service.  

In June 2006, the veteran's private physician, G.S.R., opined 
that the veteran's hearing loss is most likely secondary to 
his loud noise exposure in service.  G.S.R. noted that the 
veteran had a history of chronic hearing loss ever since 
military service, approximately 35 to 40 years ago.  The 
veteran reported to G.S.R. that his hearing loss started 
immediately after military service and has slowly worsened 
with time.  

In light of the above, the Board recognizes that the veteran 
has established a current hearing loss disability in 
accordance with VA regulation.  See 38 C.F.R. § 3.385.  The 
veteran's VA compensation and pension examination showed an 
assessment of bilateral hearing loss.  The examination showed 
that the veteran's auditory thresholds at 3000 and 4000 were 
greater than 40 decibels in both ears.  The veteran has also 
established a current tinnitus disability in that the 
compensation and pension examination revealed a current 
diagnosis of tinnitus.  

Because the veteran has established bilateral hearing loss 
and tinnitus disabilities, this case hinges on whether the 
veteran's disabilities are service related.  In this case, 
the Board is presented with conflicting opinions regarding 
the etiology of the veteran's bilateral hearing loss.  
Private physician, G.S.R. has opined that the veteran's 
bilateral hearing loss is most likely secondary to his loud 
noise exposure in service.  However, the VA examiner has 
opined that the veteran's hearing loss and tinnitus are not 
at least likely as not related to military service.  

Based upon the cumulative record, the Board has placed 
greater probative value on the opinion proffered by the VA 
examiner and finds against the veteran's claims.  The VA 
examiner's opinion was reached after review of the veteran's 
claims file.  The Board finds that the opinion of the VA 
examiner is consistent with the historic record and is more 
probative as to the origin of the veteran's hearing loss and 
tinnitus.  Although G.S.R. opined that the hearing loss is 
most likely secondary to loud noise exposure in service, 
there is nothing in the file that suggests that G.S.R. 
reviewed the veteran's in-service medical records to reach 
this conclusion.  Accordingly, the Board must find G.S.R. 
opinion to be unpersuasive as to the relation of the 
veteran's current hearing loss to service.  

The Board has also considered the statements made by the 
veteran linking his current bilateral hearing loss and 
tinnitus to in-service noise exposure.  The Board is aware 
that the ability to perceive sound come to a layman through 
his senses.  See Layno, supra.  However, a layperson lacks 
the capacity to provide evidence that requires specialized 
knowledge, skill, experience, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  If the 
determinative issue involves medical causation or a medical 
diagnosis, competent evidence is required.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  

To the extent that the veteran has reported that his hearing 
loss and tinnitus started during service and that it 
continued.  There is a remarkable lack of corrobative 
evidence within decades of separation from service.  Although 
symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology, in a merits context the lack of 
evidence of treatment may bear on the credibility of the 
evidence of continuity.  See Savage v. Gober, 10 Vet. App. 
488 (1997).  The Board also notes that the veteran's 
statements regarding the onset of his tinnitus has varied 
throughout this appeal.  The veteran reported to the VA 
examiner in February 2005 that  he could not relate the onset 
of the tinnitus to any specific event.  However, in June 2006 
he specifically attributed the onset of his tinnitus to an in 
service event.  

As set forth above, the more probative evidence shows that 
the veteran's current bilateral hearing loss and tinnitus was 
not manifest during service or for many years thereafter.  
The veteran's assertions of bilateral hearing loss and 
tinnitus due to in-service noise exposure are not persuasive.  
Accordingly, service connection is denied.  The preponderance 
of the evidence is against the claims for service connection 
for bilateral hearing loss and tinnitus.  Because there is no 
approximate balance of positive and negative evidence, the 
rule affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2007).  




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


